DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 Response to Amendments
Applicant's amendments filed 4/27/2021 to claims 100, 104, 110-111 and 114 have been entered. Claims 100-111 and 114-115 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 100-101, 106-108 and 110-111 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723; reference U).

While Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Takenouchi’s method reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Takenouchi’s method reads on this limitation. Regarding the preamble of claim 100, when reading the preamble in the context of the entire claim, the recitation of “for increasing the number of cells expressing one or more markers of pluripotency” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 100-101, 104-108 and 110-111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafiee et al (2006, Am J Physiol Cell Physiol 291: C931–C945; reference V) in view of Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) and Hoke et al (U.S. PGPUB 2009/0298095).
Regarding claims 100, 104, 105 and 108, Rafiee teaches treating differentiated mammalian somatic cells with at pH 4.5 for several time points including 30 minutes, and exposing the cells to a temperature stress of 42 degrees Celsius (see abstract and pages C931–C935). Regarding claim 101, Rafiee does not teach introducing a gene, transcript, protein, nuclear component, or cell fusion. Regarding claims 106-107, Rafiee teaches lysing the cells (see pages C932–C933).

Rafiee does not teach adjusting the pH using ATP (claim 100).
Regarding claim 100, Hoke teaches the pH of media for cells can be adjusted using ATP (see paragraph [0075]).
Regarding claims 100 and 111, Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP (see pages 713-714).
It would have been obvious to combine Rafiee with Takenouchi and Hoke to adjust Rafiee’s pH of the solution using ATP. A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting Rafiee’s pH of the solution using ATP because Hoke teaches the pH of media for cells can be adjusted using ATP and Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP. The skilled artisan would have been motivated to adjust Rafiee’s pH of the solution using ATP because Hoke establishes that it is useful for that purpose and Rafiee teaches that the pH is adjusted to specific levels, while 
While Rafiee in view of Hoke and Takenouchi do not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Rafiee in view of Hoke and Takenouchi teach identical steps as the claimed method, Rafiee in view of Hoke and Takenouchi render the method obvious including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Rafiee’s method in view of Hoke and Takenouchi reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Rafiee’s method in view of Hoke reads on this limitation. Regarding the preamble of claim 100, when reading the preamble in the context of the entire claim, the recitation of “for increasing the number of cells expressing one or more markers of pluripotency” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 100-103, 106-111 and 114-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) in view of Kopyov (U.S. PGPUB 2005/0118561; reference A).

Takenouchi does not teach selecting cells expressing Oct4 (claims 102-103), that the cells are frozen (claim 109), or exposed to oxygen deprivation (claim 114).
Regarding claims 109 and 114, Kopyov teaches that methods of culturing cell lines generally include culturing in the presences of 5% carbon dioxide (reads on oxygen deprivation since carbon dioxide is added) and cryopreserving cell lines for later use (see paragraph [0068]). Regarding claims 102-103, Kopyov teaches that cells can be selected based on their expression of specific markers including Oct4 (see Examples 8-9).
It would have been obvious to combine Takenouchi and Kopyov to expose the cell line to 5% carbon dioxide, select cells expressing Oct4, and to cryopreserve the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in exposing the cell line to 5% carbon dioxide, select cells expressing Oct4, and to cryopreserving the cells because Kopyov establishes that each of these are standard with cell culture methods. The skilled artisan would have been motivated to expose the cell line to 5% carbon dioxide, select cells expressing Oct4, and to cryopreserve the cells because Kopyov establishes that 5% carbon dioxide is a useful culture condition, that it can be useful to select cells expressing Oct4, and that it is useful to cryopreserve cells for later use. 
	While Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Takenouchi’s method reads on this limitation. Claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653